                         IN THE UNITED STATES DISTRICT COURT
                            FOR WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION

EDMUNDO ARELLANO,                              §
                                               §
       Plaintiff,                              §
                                               §
vs.                                            §       No. 3:20-cv-00123
                                               §
FUNK AND COMPANY,                              §
                                               §
        Defendant.                             §

                                    NOTICE OF REMOVAL

       Defendant, Funk and Company, files this Notice of Removal, removing the case styled

Edmundo Arellano v. Funk and Company, Cause No. 2020-DCV-1162, from County Court at Law

Number Six, El Paso County, Texas to this Court pursuant to 28 U.S.C. §§ 1331, 1441, 1446. The

grounds for removal are as follows:

I. PROCEDURAL BACKGROUND

       1.      On March 27, 2020, Plaintiff filed his Original Petition in state court against

Defendant, his former employer, alleging violation of the Family and Medical Leave Act of 1993,

29 U.S.C. §§ 2601 et. seq.

       2.      On April 6, 2020, Defendant was served with Plaintiff’s Original Petition. On

April 17, 2020, Defendant timely filed its Original Answer in state court denying Plaintiff’s

allegations and asserting its affirmative defenses. This removal is timely filed within 30 days of

receipt of Plaintiff’s Original Petition. True and correct copies of all pleadings filed in state court

are attached hereto.

II. FEDERAL QUESTION JURISDICTION

       3.      Defendant removes this case on the basis of federal question jurisdiction. 28 U.S.C.

                                                   1

02932.39000/MMCQ/PL/1756788v.1
§ 1331.

          4.    Plaintiff has filed suit against Defendant under the Family and Medical Leave Act

of 1993, 29 U.S.C. §§ 2601 et. seq. Therefore, this civil action arises under the laws of the United

States.

III. PROPER VENUE AND COMPLIANCE WITH REMOVAL PROCEDURE

          5.    Under 28 U.S.C. § 1441(a), venue of the removed action is proper in this Court as

the district and division embracing the place where the state action is pending.

          6.    Defendant will promptly give adverse parties written notice of the filing of this

Notice of Removal as required by 28 U.S.C. § 1446(d). Defendant will also promptly file a copy

of this Notice of Removal with the clerk of County Court at Law Number Six, El Paso County,

Texas, where the action is currently pending, also pursuant to 28 U.S.C. § 1446(d).

          7.    True and correct copies of all process, pleadings, and the orders served upon

Defendants in the state court action are being filed with this notice as required by 28 U.S.C.

§ 1446(a) and attached hereto.

          WHEREFORE, pursuant to these statutes and in conformance with the requirements set

forth in 28 U.S.C. § 1446, Defendant removes the case styled Edmundo Arellano v. Funk and

Company, Cause No. 2020-DCV-1162, from the County Court at Law Number Six, El Paso

County, Texas to this Court on this 5th day of May, 2020.




                                                 2

02932.39000/MMCQ/PL/1756788v.1
                                                     Respectfully submitted,

                                                     KEMP SMITH LLP
                                                     P.O. Box 2800
                                                     El Paso, Texas 79999-2800
                                                     915.533.4424
                                                     915.546.5360 (FAX)


                                             By:     /s/ Michael D. McQueen
                                                     Michael D. McQueen
                                                     State Bar No. 13849700
                                                     michael.mcqueen@kempsmith.com

                                                     Attorneys for Defendant



                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was sent via electronic mail
to attorneys for Plaintiff, Raymond D. Martinez and Jonathan L.R. Baeza, Martinez & Martinez
Law Firm, PLLC, 730 E. Yandell Dr., El Paso, Texas 79902, raymond@martinezlawyers.com and
jonathan@martinezlawyers.com, on this 5th day of May, 2020.


                                                     /s/Michael D. McQueen
                                                     Michael D. McQueen




                                                3

02932.39000/MMCQ/PL/1756788v.1
